Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liguore, U.S. Patent Application Publication No. 2010/0133039  in view of Le Bonte et al, WO 2010/149354A1.
Liguore discloses a sandwich structure comprising a plurality of shape memory alloy wires which may be disposed as an intermediate layer comprising one or more elastomeric layers which are sandwiched by outer polymer plies, wherein the outer plies can be epoxy.  See paragraph 0037.  The shape memory wires can be disposed in a parallel orientation or in a woven fabric.  See paragraphs 0031, 0038.  Thus, looking at figure 10, the interlayer 56 which can be a viscoselastic material, (which is an elastomer), comprises a plurality of shape memory wires.  This interlayer 56 is a central layer which has outer plies 52 on either side.  The structures can be consolidated by heat, pressure and consolidation rollers, which are equated with calendering.  See paragraph 0039.  Any wire would be temperature adjustable, i.e., able to have its temperature adjusted, by subjecting it to a cooling deice.  Any wire would be heatable. The structure of Liguore is capable of performing the intended uses set forth in the preambles Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Liguore differs from the claimed invention because it does not disclose that the elastomer layer, (viscoelastic layer 56),  comprises a foam material. 
However, Le Bonte discloses damping materials suitable for use in aircraft panels.  Le Bonte teaches employing an elastomeric foam as the core layer in order to provide light weight acoustic insulation and vibration damping.  See page 5, lines 21-26.
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a foam as the elastomeric material in Liguore in order to provide vibration damping and acoustic insulation at a lower weight.  
With regard to the newly added limitation in the amendment filed 9/1/21, once the foam of Le Bonte was used as the elastomeric material in Liguore, the cover layers of Liguore would be in contact with and pressed against the foam material of the core layer. Further, ply 52a itself would form cover layers since  layer 56 is embedded within ply 52a and would be in direct contact with it.  
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as obvious over Liguore, U.S. Patent Application Publication No. 2010/0133039, with evidence from “Activating Nitinol with Electric Current”, hereinafter Activating,  in view of Le Bonte et al, WO 2010/149354A1.
Liguore  in view of Le Bonte remains as set forth above.  Liguore discloses NiTi as a suitable shape memory alloy for making the wires.  As shown by Activating, NiTi, (Nitinol), can be activated by electrical heating.  
Applicant’s amendment filed 12/7/21 and arguments have been fully considered but are not persuasive.
Applicant argues the claims do not require an elastomer layer.  However, Liguore teaches an interlayer of a viscoelastic layer comprising shape memory wires which further comprises outer plies 52 which correspond to the claimed cover layers.  The Le Bonte reference teaches that in forming damping structures for aircraft that employing a core layer which is foamed reduces the weight of the damping structure.  Since Liguore is also forming a damping structure, the person of ordinary skill would have had the expectation that employing an elastomeric or viscoelastic foam as the central viscoelastic layer of Liguore would provide the benefit of a lighter weight structure.
Applicant argues that that Le Bonte does not teach employing the foamed viscoelastic material as a core material.  However, looking at page 1, lines 3-11; page 2, lines 6-9; page 5, lines 21-26; page 22, lines 10-16;  La Bonte teaches employing the foamed viscoelastic structure as a layer in various types of panels, including those having outer facing fiber reinforced layers, especially in airplanes for sound insulation and vibration damping.  La Bonte teaches that the 
Applicant argues that in Liguore even if the foamed elastomer of La Bonte were to be substituted for the viscoelastic layer in Liguore the claimed structure would not be present because in Liguore the layer 56 is embedded in a single ply 52 and thus would not be in contact with two plies.  However, looking at figure 9 and 10 and paragraph 0037 of Liguore, the interlayer 56 is the viscoelastic layer contains the shape memory yarns and is in contact with one or more fiber reinforced plies 52 which would meet the claimed structure.  Even if ply 52a is the only layer with which the interlayer is in direct contact, it, (ply 52a), still forms cover layers on either side of layer 56.  Further, Liguore teaches that one or more plies 52a can be used.
Applicant argues there is no discussion of how a foamable elastomer would be suitable for use within a single ply 52a.  However, the wires would be embedded in the foamed elastomer, not a foamable elastomer.  Further, as set forth above, Liguore clearly teaches using more than one ply 52a.  
Applicant argues that claim 9 does not  recite that any of the other structures of the sandwich component are calendared.  However, claim 9 also does not preclude any or all of the layers being calendared.
As set forth above, since interlayer 56 is embedded into ply 52a,  ply 52a itself forms cover layers on either side of the interlayer 56.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789